Case: 14-30231      Document: 00512650523         Page: 1    Date Filed: 06/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-30231
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             June 3, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
BRANDON SCOTT LAVERGNE,

                                                 Plaintiff−Appellant,

versus

MAC SANFORD; FRONTLINE FIELD SERVICES,

                                                 Defendants−Appellees.




                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:13-CV-2123




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       Brandon Lavergne, an inmate serving two life sentences, sued, pro se, a



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30231    Document: 00512650523      Page: 2   Date Filed: 06/03/2014


                                 No. 14-30231

private investigation firm and its president for allegedly making false accusa-
tions amounting to libel and slander and constitutional violations. The matter
was referred to the magistrate judge (“MJ”), who issued a thorough and con-
vincing Report and Recommendation, which the district court adopted, recom-
mending that the action be dismissed for various reasons, including lack of
subject-matter jurisdiction and for failure to state a claim.
      We agree with the MJ. There is no federal jurisdiction under 42 U.S.C.
§ 1983 against non-state actors. The claim based on the allegedly false state-
ments is barred by Heck v. Humphrey, 512 U.S. 477 (1994). There is no diver-
sity of citizenship for the state-law claims because the amount-in-controversy
requirement is not met.
      The judgment of dismissal is AFFIRMED, essentially for the reasons
stated by the MJ and accepted by the district court.




                                        2